Title: To Alexander Hamilton from Edmund Randolph, [December 1794]
From: Randolph, Edmund
To: Hamilton, Alexander



Private
Saturday Morning [Philadelphia, December, 1794]
Dear sir

When I renewed the note for your friendly favor, just before your departure for the Westward, I did not take up the former one. If you have it, I will thank you for it, when it is convenient to you to send it. But I cannot close this subject, without assuring you of the sense, which I have ever entertained, of this, your disinterested kindness, and which, I can truly say, has never been forgotten by me in any transaction, which has occurred.

For the happiness of yourself and family in every future destination, I offer with absolute sincerity my ⟨war⟩mest wishes.
I am dear sir   with great regard & respect   Yr. mo. ob. serv.

Edm: Randolph
Colo. Hamilton

